Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 16 August 2022 has been entered. Claims 1, 5, 7, 9-10, and 18-19  are pending. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 16 May 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Douglas Bucklin on 24 August 2022.
The application has been amended as follows: 

Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the Applicant has agreed to amend Fig. 3, which was newly added in the drawing amendments of 16 August 2022, by deleting reference characters “130” and “132” and by replacing the entire fifth drive “132” (inclusive of the presently illustrated piston/cylinder structure) with a drive “118” in the form of a rectangular box. That is, the Applicant has agreed to replace drive “132” in Fig. 3 with a rectangular box in a similar manner as the various other drives 114-117 shown in Fig. 3 differ from the respective structures 111, 112, 121, and 122 in Fig. 1. After the amendment to Fig. 3, the drive “118” should not imply any piston/cylinder structure. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amendments to the specification:
	The paragraph newly added to the specification in the amendment filed 16 August 2022 at a location between paragraphs 41 and 42 has been amended as indicated below:
	As shown in Fig. 3, the first drive 114, the second drive 115, the third drive 116, [[and]] the fourth drive 117, and the fifth drive 118 may be an air cylinder, electric cylinder, electric motor, or hydraulic cylinder.

Amendments to the claims:
Claim 1 at the fifth paragraph has been amended as indicated below:
the first stop comprising a first drive and a first pressing plate, the first drive connected with the first pressing plate so as to drive the first pressing plate to move up and down in a second direction perpendicular to the first direction; and the second stop comprising a second drive and a second pressing plate, the second drive connected with the second pressing plate so as to drive the second pressing plate to move up and down in the second direction, the first pressing plate and the second pressing plate configured to contact the respective second surfaces of the first glass substrate and the second glass substrate;

Claim 1 at the final paragraph has been amended as indicated below:
the press-cutter is configured to press-cut an edge of the first glass substrate and an edge of the second glass substrate respectively supported on the first support and the second support at the same time.
Allowable Subject Matter
Claims 1, 5, 7, 9-10, and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
US Pat. No. 6,434,974 B1 to Lisec discloses two glass substrates in a laminate, where a device breaks the substrates. However, Lisec teaches that breaking beams 5 swivel in two directions shown in Figs. 2 and 3 in order to break the two substrates. As a result, the substrates break at different times. As noted in the abstract, “the scratch line (13) or (14) which lies on the convex side of the arched laminate glass pane (3) being opened”. Lisec therefore does not disclose a press-cutter configured to press-cut an edge of the first glass substrate and an edge of the second glass substrate respectively supported on the first support and the second support at the same time as required by claim 1, and also does not disclose breaking the two glass substrates at the same time as required by claim 18. 
EP 2 250 550 A1 to Biesse S.p.A. is also pertinent. As can be seen in Fig. 5, two substrates can be cut simultaneously. However, Biesse fails to disclose a press-cutter for performing the simultaneous cut. Instead, Biesse relies on scoring and heating to perform its cuts (see paragraph 2). As such, Biesse does not disclose a press-cutter as required by claim 1 or press-cutting as required by claim 18. 
The record of the prosecution as a whole further makes clear the examiner’s reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724